COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-18-00121-CV


Mindy M. Rice                              §    From the 367th District Court

                                           §    of Denton County (14-06112-367)
v.
                                           §    June 28, 2018

Natalie Fix and Allstate Fire and          §    Opinion by Justice Gabriel
Casualty Insurance Company

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Mindy M. Rice shall bear the costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel